Citation Nr: 1701393	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-174 74	)	DATE
	)
	)

On appeal from the
Department of Veteran's Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury, diagnosed as degenerative disc disease. 

2.  Entitlement to service connection for a seizure disability.

3.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as depression and/or anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veteran's Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from December 1981 to April 1982, with additional service in the Army National Guard from November 1981 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veteran's Affairs (VA).  The appellant appeared before the undersigned during a hearing held before the Board in July 2016.  A transcript of this hearing is in the record. 

The Board notes that the appellant has requested that this case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C.A. § 7107(a)(2) (West 2015); 38 C.F.R. § 20.900(c) (2016) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown).  In this case, the appellant has submitted evidence demonstrating severe financial hardships and, accordingly, the appeal will be advanced on the docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant states that her low back injury, diagnosed as degenerative disc disease, and seizures originated during a two-week federal training period with the Army National Guard.  She also states that her acquired psychiatric disability, diagnosed as depression and/or anxiety, began during or was aggravated by her service.  

The appellant states that she injured her back after falling down a set of metal stairs in June 1987, while on base at Camp Roberts, California.  A June 1987 private hospitalization record indicates that the appellant was found "unconscious and salivating" by medics.  She was transported to a nearby civilian hospital for treatment, where she was assessed as having a seizure disorder.  Civilian physicians also performed a CT scan on the appellant, during which she complained of "severe pain" in the area where her physicians had injected contrast dye through an intravenous catheter.  The appellant, recounting her medical history to a VA physician in February 2011, stated that the intravenous catheter was placed in her back, and that it resulted in the "worst pain ever[.]"

Following her treatment at the civilian hospital, the appellant was moved to a U.S. Army medical facility.  A July 1987 service hospitalization record produced shortly after the appellant was discharged from the facility indicates that the appellant's injury occurred during "her 2 weeks active duty."  The service hospitalization record notes that the appellant's history was not conclusive for a seizure.  Moreover, the record reveals that a doctor with the appellant's company evaluated the appellant and found that her symptoms suggested a syncopal event, or loss of consciousness, rather than a seizure.  

The service hospitalization record also indicates that a psychological and social services intervention was ordered to address the appellant's "difficulties in her unit" due to "extreme" issues working with an authoritative member of her company.  The appellant states, including during a July 2016 hearing, that this "authoritative member of her company," as well as other members of her company, mistreated and abused her during her service. 
A March 2011 letter from the appellant's mother indicates that the appellant sought treatment for her back issues at Oak Knoll Naval Hospital on three separate occasions between July 1987 and August 1988.  The appellant's service treatment records do show that the appellant visited Oak Knoll Naval Hospital in 1987, but for an acute viral infection in February of that year.  Private treatment records reveal that the appellant continued to seek treatment for chronic back pain following her separation from service, including in December 1988, December 1991, November 1992, and in February 1993.  

A January 2011 VA treatment record indicates that the appellant currently suffers from high-grade chronic degenerative disc disease and low back pain, among other back-related issues.  A February 2011 VA treatment record indicates that the appellant had back surgery at some point, but lacks the details of that surgery.  A May 2013 letter provided by the appellant's VA physician states that the appellant's chronic low back pain is the result of her June 1987 in-service injury, but provides no rationale for this conclusion. 

A May 2013 letter provided by the appellant's VA therapist indicates that the appellant's depression, while "multifactorial," has been aggravated by the appellant's chronic back pain.  In a January 2016 letter, the appellant's VA therapist opined that the appellant's depression began during childhood and was "exacerbated by her treatment in the military."  

The record appears to contain no indication that the appellant currently suffers from a seizure disability. 

At issue is the nature and cause of the appellant's stated disabilities, and whether they occurred during federal training or other active military service for which the appellant would be entitled to compensation as a veteran.  

The Board notes that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty and  "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  See 38 U.S.C.A. §§ 101(21), 101(23), 101(24); 38 C.F.R. §§ 3.6(a), (c), and (d).

Only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1131.  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that she was disabled by an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that she was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), and (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods.  See Paulson, 7 Vet. App. at 470 (1995). 

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  See id.  Moreover, even for veterans who have achieved "Veteran" status through a prior period of active service, and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  See Smith, 24 Vet. App. at 45-46.

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA or a period of INACDUTRA.  See Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Moreover, the Court has interpreted 38 U.S.C.A. § 101(24) to mean that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant has established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Given the above-cited law, it is clear that a correct characterization of the appellant's service is required to resolve the appellant's claims. 

In this case, VA has been unable to secure the appellant's complete service treatment records and personnel records, including records that would demonstrate whether the appellant's claimed injuries occurred during active duty service, ACDUTRA, or INACDUTRA.  VA requested these records from the Adjutant General of the California National Guard in March 2011.  The record reveals that the Adjutant General of the California National Guard provided the appellant's report of separation and DD Form 214 from her ACTDUTRA training period, and informed VA that the appellant's medical records could be obtained through the Records Management Center.  Ultimately, VA was unable to obtain many of the appellant's records, including, apparently, the appellant's complete 1987 and 1988 service treatment records.  VA was also unable to verify whether the appellant's injuries occurred during federal training or other service for which the appellant would be entitled to compensation.  

VA informed the appellant of the unavailability of her service treatment records in a letter dated September 2011, and determined that it would be futile to continue to search for the appellant's service treatment records in a memorandum dated January 2012.  

However, it does not appear that VA has determined that the appellant's service personnel records are unavailable, or that it would be futile to continue to search for those records.  The record indicates that VA requested verification of the appellant's periods of service, but that VA did not request all of the appellant's service personnel records from the National Guard Bureau.  Also, it does not appear that VA has requested records from the Defense Finance and Accounting Service (DFAS) that could be used to verify the claims made by the appellant, including the appellant's Master Military Pay Account (MMPA) prints.  These documents would show the appellant's drill dates and dates of active duty, which could be integral to the resolution of this case.  VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A.

Moreover, it is not clear if VA requested copies of any service clinical records or hospitalization records, specifically the hospitalization records described by the appellant's mother in her March 2011 letter.  The Board notes that hospitalization records are not always stored with service treatment records, and that Oak Knoll Naval Hospital no longer exists.  The RO should conduct a search for the appellant's service clinical records and hospitalization records, to include those generated by Oak Knoll Naval Hospital.  VA has a duty to seek these records as well.  See 38 U.S.C.A. § 5103A.  

The record also indicates that the appellant has sought VA treatment since April 2011, but does not include VA treatment records dated after that date.  VA should obtain the appellant's most recent VA records and associate these records with the appellant's claims file.

Finally, the Board finds that the appellant should be provided with VA examinations to assess the nature, severity, and cause of her claimed low back disability and acquired psychiatric disability.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between [a] disability and [] military service"); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  If further development reveals that the appellant suffers from a current seizure disability, she would be entitled to a VA examination to assess the nature, severity, and cause of that disability as well.  See id. 

On remand, attempts must be made to obtain the appellant's personnel records and clinical records, and to determine whether appellant's disabilities occurred during federal training or other service for which the appellant would be entitled to compensation.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take additional action to verify the dates of the appellant's active duty, ACDUTRA, and INACDUTRA, from November 1981 to November 1988, specifically concerning the period of June to July1987, and take all appropriate steps to secure all of her National Guard personnel records or alternative records for that period, to include records held by the National Guard Bureau (NGB), the Records Management Center (RMC), DFAS, or any other agency that might hold records pertaining to the appellant's earnings, leave, retirement points, to include MMPA prints, generated as a result of her service in the National Guard.  If any location contacted suggests other sources, those sources should be encompassed by the search.  If these records are not available, a formal finding of unavailability must be made a part of the record and the appellant and her representative notified of such.  

The AOJ should make a list of the appellant's actual periods of active duty, ACDUTRA, and INACDUTRA, from November 1981 to November 1988.  If the dates cannot be verified, the claims file should be annotated to reflect such and the appellant must be notified.

2.  Attempt to obtain, through official sources, any separately stored inpatient treatment records from November 1981 to November 1988, specifically concerning the period of June to July1987, to include records from the Oakland or Oak Knoll Naval Hospital.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the appellant must be notified.

3.  Obtain all outstanding VA treatment records from April 2011 to present, including any inpatient treatment records, and associate these records with the claims file.  If no records exist, the claims file should be updated to reflect such and the appellant notified of such.

4.  Ask the appellant to provide VA with all service personnel and service treatment records in her possession, and associate these records with the claims file. 

5.  Thereafter, schedule the appellant for an appropriate VA examination to assess the nature, cause, and severity of any low back disability, including residuals of a low back injury or degenerative disc disease.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the appellant, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the appellant's claimed disability was incurred during a verified period of active duty, ACDUTRA, or INACDUTRA service (using the list VA has compiled of the dates of such service).

If the examiner does not find that this disability was incurred during a verified period of active duty, ACDUTRA, or INACDUTRA service, the examiner should then provide an opinion on whether it is at least as likely as not that any pre-existing low back disability was permanently worsened beyond normal progression during a period of ACDUTRA or INACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.

A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6.  If, and only if, the evidence of record confirms that the appellant has a currently diagnosed seizure disorder, schedule the appellant for an appropriate VA examination to assess the nature, cause, and severity of any seizure disability which the appellant may have.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the appellant, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the appellant's claimed seizure disability was incurred during a verified period of active duty, ACDUTRA, or INACDUTRA service (using the list VA has compiled of the dates of such service).

If the examiner does not find that this disability was incurred during a verified period of active duty, ACDUTRA, or INACDUTRA service, the examiner should then provide an opinion on whether it is at least as likely as not that any pre-existing seizure disability was permanently worsened beyond normal progression during a period of ACDUTRA or INACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.

A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  Schedule the appellant for an appropriate VA examination to assess the nature, cause, and severity of any acquired psychiatric disability, including depression and/or anxiety.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the appellant, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the appellant's claimed acquired psychiatric disability, diagnosed as depression and/or anxiety, was incurred during a verified period of active duty or ACDUTRA service (using the list VA has compiled of the dates of such service).

If the examiner does not find that this disability was incurred during a verified period of active duty or ACDUTRA service, the examiner should then provide an opinion on whether it is at least as likely as not that any pre-existing acquired psychiatric disability was permanently worsened beyond normal progression during a period of active duty or ACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.

A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

8.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claims.  If the determination remains unfavorable to the appellant, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veteran's' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

